 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    BUDD REESE,                                          Case No. 2:17-cv-01627-MMD-CWH
 5                           Plaintiff,
                                                           ORDER
 6          v.
 7    ROBERT FOXFULKER, et al.,
 8                           Defendants.
 9
10          Presently before the court is plaintiff Budd Reese’s motion to extend time (ECF No. 19),

11   filed on December 14, 2018. Plaintiff moves for an additional 30 days to serve defendant

12   Utilization Board. The court will grant plaintiff’s request, and extend the Federal Rules of Civil

13   Procedure 4(m) deadline to February 11, 2019.

14          IT IS THEREFORE ORDERED that the Federal Rules of Civil Procedure 4(m) deadline

15   is extended to February 11, 2019.

16

17          DATED: December 20, 2018

18
                                                          C.W. HOFFMAN, JR.
19                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
